Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 1 of 7      PageID #: 3035




                    IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  ANTHONY CHATMAN,                        CIVIL NO. 21-00268 JAO-KJM
  FRANCISCO ALVARADO,
  ZACHARY GRANADOS,                       ORDER GRANTING THE PARTIES’ (1)
  TYNDALE MOBLEY, and                     JOINT MOTION FOR PRELIMINARY
  JOSEPH DEGUAIR, individually            APPROVAL OF SETTLEMENT AND
  and on behalf of all others similarly   FOR ORDER SETTING FAIRNESS
  situated,                               HEARING AND (2) JOINT MOTION
                                          FOR ORDER APPROVING NOTICE
                Plaintiffs,               AND DIRECTING GIVING NOTICE TO
                                          THE CLASS
        v.

  MAX N. OTANI, Director of the
  State of Hawai‘i Department of
  Public Safety, in his official
  capacity,

                Defendant.


        ORDER GRANTING THE PARTIES’ (1) JOINT MOTION FOR
      PRELIMINARY APPROVAL OF SETTLEMENT AND FOR ORDER
       SETTING FAIRNESS HEARING AND (2) JOINT MOTION FOR
         ORDER APPROVING NOTICE AND DIRECTING GIVING
                     NOTICE TO THE CLASS

        On July 13, 2021, the Court issued an Order (1) Granting Plaintiffs’ Motion

  for Provisional Class Certification and (2) Granting in Part and Denying in Part

  Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining Order

  (“PI Order”). ECF No. 37; see also Chatman v. Otani, Civil No. 21-00268 JAO-
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 2 of 7          PageID #: 3036




  KJM, 2021 WL 2941990 (D. Haw. July 13, 2021). In the PI Order, the Court

  provisionally certified the following classes:

        Post-Conviction Class: All present and future sentenced prisoners
        incarcerated in a Hawai‘i prison.

               Post-Conviction Medical Subclass: Includes all present and
               future Post-Conviction Class members whose medical
               condition renders them especially vulnerable to COVID-19 as
               determined by guidelines promulgated by the CDC.

        Pretrial Class: All present and future pretrial detainees incarcerated in
        a Hawai‘i jail.

               Pretrial Medical Subclass: Includes all present and future
               Pretrial Class members whose medical condition renders them
               especially vulnerable to COVID-19 as determined by guidelines
               promulgated by the CDC.

  ECF No. 37 at 10, 32; Chatman, 2021 WL 2941990, at *4, 12.

        On September 3, 2021, the parties filed the following: (1) Joint Motion for

  Preliminary Approval of Settlement and for Order Setting Fairness Hearing; and

  (2) Joint Motion for Order Approving Notice and Directing Giving Notice to the

  Class. ECF Nos. 93, 94. By these motions, the parties request that the Court

  preliminary approve a Settlement Agreement and General Release executed by the

  parties on September 2, 2021 (“Settlement Agreement”), set a fairness hearing

  under Rule 23(e) of the Federal Rules of Civil Procedure (“FRCP”), approve a

  proposed notice to be provided to the classes by Defendant Max N. Otani, in his

  official capacity as the Director of the State of Hawai‘i Department of Public


                                            2
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 3 of 7          PageID #: 3037




  Safety (“Defendant”), and direct the provision of the proposed notice to the classes.

  The Court has reviewed the motions, the Settlement Agreement,1 and the proposed

  notice to the classes and finds that the Settlement Agreement meets the standard

  for preliminary approval under FRCP 23(e)2 and that the manner and form of the

  notice proposed is reasonably calculated, under all the circumstances, to apprise

  interested parties of the pendency of this action and afford them an opportunity and

  reasonable time to present any objections to the Settlement Agreement.

        “At the preliminary approval stage, ‘the settlement need only be potentially

  fair.’” Uschold v. NSMG Shared Servs., LLC, 333 F.R.D. 157, 169 (N.D. Cal.

  2019) (quoting Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. May

  31, 2007)). As such, preliminary approval is “appropriate if ‘the proposed

  settlement appears to be the product of serious, informed, noncollusive

  negotiations, has no obvious deficiencies, does not improperly grant preferential

  treatment to class representatives or segments of the class, and falls within the




  1
   A copy of the parties’ Settlement Agreement and General Release is attached as
  Exhibit “A” to the Joint Motion for Preliminary Approval of Settlement and for
  Order Setting Fairness Hearing. ECF No. 93-3.
  2
    Because the Court already provisionally certified a class under FRCP 23, it need
  not re-evaluate the class certification requirements and instead focuses on whether
  the proposed settlement is fair, adequate and reasonable. See Adoma v. Univ. of
  Phoenix, Inc., 913 F. Supp. 2d 964, 974 (E.D. Cal. 2012).


                                           3
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 4 of 7         PageID #: 3038




  range of possible approval.’” Id. (quoting In re Tableware Antitrust Litig., 484 F.

  Supp. 2d 1078, 1079 (N.D. Cal. 2007)).

        The Court FINDS that the parties’ settlement agreement meets this standard

  and preliminarily approves the parties’ proposed settlement.

        First, the Court concludes that class counsel has represented the interest of

  the entire class. The Settlement Agreement does not treat absent class members

  less favorably than the named plaintiffs or distinguish between the named plaintiffs

  and absent class members.      Likewise, the Settlement Agreement treats class

  members equitably relative to each other; all class members are entitled to the

  same relief.

        Second, the Settlement Agreement was the result of arm’s length negotiation.

  See, e.g., ECF Nos. 11, 82, 84, 90, 91, & 92 (docket entries reflecting numerous

  settlement conferences with Magistrate Judge). The Settlement Agreement plainly

  “is not the product of fraud or overreaching by, or collusion among, the negotiating

  parties,” Ficalora v. Lockheed Cal. Co., 751 F.2d 995, 997 (9th Cir. 1985), and has

  no obvious deficiencies.

        Third, the Court concludes that the relief provided for the class by the

  Settlement Agreement is fair, adequate, and reasonable. The parties’ detailed

  Settlement Agreement establishes a number of mitigation measures intended to

  improve COVID-19-related sanitation, hygiene, and medical monitoring at jails


                                           4
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 5 of 7         PageID #: 3039




  and prisons in Hawai‘i. The Settlement Agreement also provides for a five-person

  Agreement Monitoring Panel (“AMP”) to: (1) oversee adherence to COVID-19-

  related   correctional   public   health   standards;   and   (2)   make    real-time

  recommendations to DPS regarding its COVID-19 mitigation efforts. The parties

  have concluded that the AMP will provide insight into and accountability for

  DPS’s COVID-19 response, and will also benefit DPS by providing expert

  guidance as DPS navigates the current public health crisis. Counsel for both

  Plaintiffs and Defendant have concluded and have represented that the Settlement

  Agreement is fair, adequate, and reasonable. Taking into consideration the parties’

  positions, and having reviewed the Settlement Agreement, the Court concludes that

  the Settlement Agreement — given the challenges of litigation and the legal and

  factual issues and challenges this case presents — is, under the circumstances, fair,

  adequate, and reasonable for purposes of preliminary settlement approval.

        Accordingly, the Court GRANTS the Joint Motion for Preliminary Approval

  of Settlement and for Order Setting Fairness Hearing. ECF No. 93.

        The Court also GRANTS the Joint Motion for Order Approving Notice and

  Directing Giving Notice to the Class, ECF No. 94, as follows:

        • An FRCP 23(e) final fairness hearing is set for October 22, 2021 at 9:00

            a.m.;




                                             5
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 6 of 7        PageID #: 3040




        • The Court approves the form of notice to class members attached to the

           parties’ Joint Motion for Order Approving Notice and Directing Giving

           Notice to the Class, with the exception of the objection deadline on page

           four. ECF No. 94-3. Objections must be provided to counsel three

           weeks before the final fairness hearing. Any objections received by

           Plaintiffs’ counsel shall be filed no later than two weeks before the

           hearing; and

        • The Court directs Defendant to provide notice to the class members as

           follows:   (1) Defendant shall arrange and pay for the printing and

           reproduction of a sufficient number of copies of the Notice to enable the

           distribution; (2) No later than September 10, 2021, Defendant shall cause

           copies of the Notice to be posted in each housing unit, dormitory or other

           areas where the Notice may be seen by class members, in the discretion

           of the warden of each facility; (3) Defendant shall also cause to be posted

           a copy of the Notice on the DPS website; and (4) Defendant shall file

           with the Court, subsequent to the period of giving notice, and prior to the

           final fairness hearing, a report setting forth how the giving of notice

           consistent with the provisions of this Order has been accomplished.




                                          6
Case 1:21-cv-00268-JAO-KJM Document 97 Filed 09/09/21 Page 7 of 7        PageID #: 3041




           IT IS SO ORDERED.

           DATED: Honolulu, Hawai‘i, September 9, 2021.




  _________________________________________

  CIVIL NO. 21-00268 JAO-KJM, Chatman v. Otani; ORDER GRANTING THE PARTIES’ (1) JOINT
  MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND FOR ORDER SETTING
  FAIRNESS HEARING AND (2) JOINT MOTION FOR ORDER APPROVING NOTICE AND
  DIRECTING GIVING NOTICE TO THE CLASS




                                          7
